EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 37, line 4, the recitation of “or the like” was delete.  (NOTE: Such recitation was deleted to avoid potential 35 U.S.C 112, second paragraph rejection.)


Allowable Subject Matter
Claims 31, 32, 34, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or suggest the system for clamping a water control gate to a spillway comprising:  a sealant to occlude water from the said anchor bolt and nut assembly, wherein said sealant comprises a clamp casting anchor bolt hole cover; a compressible rubber seal with an upper end and a lower end; an anchor bolt upper spacer; and a water and oxygen displacing substance as specifically called for in the claim.
The closest prior art, such as Haw (US 3,975,915) and Obermeyer (US 5,092,707) disclose water control gates comprising a clamping system; however, both are silent to a sealant to occlude water from the said anchor bolt and nut assembly, wherein said sealant comprises a clamp casting anchor bolt hole cover; a compressible rubber seal with an upper end and a lower end; an anchor bolt upper spacer; and a water and oxygen displacing substance.  Applicant discloses that such sealant configuration prevent corrosion of the anchor bolt assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL